Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Claim Rejection- 35 USC § 101
5.	Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 5 defines “a program causing a vehicle, which is able to communicate with  server….”. The means to implement the system may be regarded as software per se. Program does not fall within one of the four categories (process, machine, manufacture or composition of matter) of invention and as a result it is not a statutory process. The claims are not tangibly embodied on any sort of physical medium. The claims are not tangibly embodied on any sort of physical medium and do not define structural and functional descriptive material used in interrelationship between the computer software and the hardware like a memory and a processor (i.e., “When functional descriptive material is recorded on some non-transitory computer-readable medium and execute by a processor, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the  descriptive material to be realized”). Thus, the claims directed to software per se and are non-statutory subject matter. Appropriate correction is required.











Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JP 2018109820), in view of Breiholz (Pub No. 9979934) and further in view of Schofield (Pat No. 6353392).
Regarding claim 1, Masuda discloses an information processing system comprising a vehicle and a server that is able to communicate with the vehicle (Fig. 1: Vehicle & a server-40 communicates) & (Para. 39), wherein the server stores weather information indicating the weather (Para. 38-39: Server stores weather information-rain/ snow info), wherein the vehicle receives the weather information from the server (Para. 19: Vehicle in communication with server-40 to receive weather info & Para. 45: Server device 40 send weather info to decive-72 and eventually forwarded to the vehicle by the device 72) and acquires an image in which a scene outside the vehicle is captured (Para. 27: Camera-20 mounting on a vehicle and taking image at a predetermine period of time); wherein the vehicle or the server detects the weather from the image (Para. 28: Image analysis unit-22 detects weather condition based on the image).
	Masuda is silent regarding wherein the server updates the weather information to indicate the weather detected from the image when the weather detected from the image and the weather 
	In a similar field of endeavor, Breiholz et all discloses the server updates the weather information to indicate the weather detected from the image (Col. 4 Line 18-28 & Line 44-46: System 102 has a server with update weather) when the weather detected from the image and the weather indicated by the weather information do not match and provides information to a client using the updated weather information (Col. 4 Line 4-30: Compare camera image to known weather condition, when Image analyze to identify particular weather phenomena by compare data- weather information do not match & Area weather report-120).
	At the time of filling, it would have been obvious to one of the ordinary skills in the art to user the weather updating system by comparing weather image of a real world view to known weather condition to appropriately generating updated weather information for any driving vehicle to use for user convenience. 
Masuda in view of Breiholz is silent regarding an operating state of an onboard device is not a prescribed operating state corresponding to the weather indicated by the weather information.
In a similar field of endeavor, Schofield discloses acquires an image in which a scene outside the vehicle is captured when an operating state of an onboard device is not a prescribed operating state corresponding to the weather indicated by the weather information (Fig. 7 & Col. 8 Line 25-45: “Wiper off” return to start S205[Wingdings font/0xE0] grab image frame S210. Wiper off [Wingdings font/0xE0] onboard device is not a prescribed operating state corresponding to the weather. Taking image-210 to determine if the wiper need to be activated).

	Regarding claim 2, Masuda discloses the onboard device is a wiper (Para. 26: Vehicle with wiper) and the prescribed operating state is ON when the weather indicated by the weather information is rainy (Para. 26: When rain- Wiper is on to wipes off raindrops & Para. 43).  
Regarding claim 3, Masuda does not explicitly discloses the onboard device is a fog lamp and the prescribed operating state is ON when the weather indicated by the weather information is foggy.  
Schofield discloses discloses the onboard device is a fog lamp and the prescribed operating state is ON when the weather indicated by the weather information is foggy (Col. 7 Line: 20-40: Activate the light) & (Col. 6 Line 55: Fog or rain present).
At the time of filling, it would have been obvious to use light control system based on the vehicle environment to turn the light on automatically whenever is needed.   
	Regarding claim 4, Masuda discloses the onboard device includes a wiper and a fog lamp (Para. 26: When rain- Wiper is on to wipes off raindrops & Para. 43. Note: it is obvious that vehicle having lamp); the prescribed operating state is OFF when the weather indicated by the weather information is fair (Para. 26: When rain- the wiper is on. Therefore, no rain- Wiper is off).  




Regarding claim 5, Masuda discloses program causing a vehicle, which is able to communicate with a server that stores weather information indicating the weather, to perform:TSN201807736US00 TFN180477-US 16receiving the weather information from the server (Para. 19: Vehicle in communication with server-40 to receive weather info & Para. 45: Server device 40 send weather info to decive-72 and eventually forwarded to the vehicle by the device 72); acquiring an image in which a scene outside the vehicle is captured (Para. 27: Camera-20 mounting on a vehicle and taking image at a predetermine period of time).
Masuda is silent regarding image captured when an operating state of an onboard device is not a prescribed operating state corresponding to the weather indicated by the weather information; and transmitting the image to the server.  
Breiholz et all discloses transmitting the image to the server (Fig. 1: Camera-104send picture to the server-102) & (Col. 4 Line 4-28 & Line 44-46: System 102 has a server).  
At the time of filling, it would have been obvious to one of the ordinary skills in the art to user the weather updating system by comparing weather image of a real world view to known weather condition to appropriately generating updated weather information for any driving vehicle to use for user convenience.
Masuda in view of Breiholz is silent regarding an operating state of an onboard device is not a prescribed operating state corresponding to the weather indicated by the weather information.
In a similar field of endeavor, Schofield discloses image captured when an operating state of an onboard device is not a prescribed operating state corresponding to the weather indicated by the weather information (Fig. 7 & Col. 8 Line 25-45: “Wiper off” return to start S205[Wingdings font/0xE0] grab image frame S210. Wiper off [Wingdings font/0xE0] onboard device is not a prescribed operating state corresponding to the weather. Taking image-210 to determine if the wiper need to be activated).
At the time of filling, it would have been obvious to one of the ordinary skilled in the art to determine the rain state of a vehicle environment to activate the wiper automatically for user convenience.  
Regarding claim 6, Masuda discloses an information processing method which is performed by an information processing system including a vehicle and a server that is able to communicate with the vehicle (Fig. 1: Vehicle & a server-40 communicates) & (Para. 39), the information processing method comprising: causing the server to store weather information indicating the weather (Para. 38-39: Server stores weather information-rain/ snow info); 
causing the vehicle to receive the weather information from the server (Para. 19: Vehicle in communication with server-40 to receive weather info & Para. 45: Server device 40 send weather info to decive-72 and eventually forwarded to the vehicle by the device 72), causing the vehicle to acquire an image in which a scene outside the vehicle is captured (Para. 27: Camera-20 mounting on a vehicle and taking image at a predetermine period of time); causing the vehicle or the server to detect the weather from the image (Para. 28: Image analysis unit-22 detects weather condition based on the image).
Masuda is silent regarding causing the server to update the weather information to indicate the weather detected from the image when the weather detected from the image
 and the weather indicated by the weather information do not match; and causing the server to provide information to a client using the updated weather information.
In a similar field of endeavor, Breiholz et all discloses causing the server to update the weather information to indicate the weather detected from the image when the weather detected from the Line 18-28 & Line 44-46: System 102 has a server with update weather) and the weather indicated by the weather information do not match; and causing the server to provide information to a client using the updated weather information (Col. 4 Line 4-30: Compare camera image to known weather condition, when Image analyze to identify particular weather phenomena by compare data- weather information do not match & Area weather report-120).
At the time of filling, it would have been obvious to one of the ordinary skills in the art to user the weather updating system by comparing weather image of a real world view to known weather condition to appropriately generating updated weather information for any driving vehicle to use for user convenience. 
Masuda in view of Breiholz is silent regarding captured image when an operating state of an onboard device is not a prescribed operating state corresponding to the weather indicated by the weather information.
In a similar field of endeavor, Schofield discloses captured image when an operating state of an onboard device is not a prescribed operating state corresponding to the weather indicated by the weather information (Fig. 7 & Col. 8 Line 25-45: “Wiper off” return to start S205[Wingdings font/0xE0] grab image frame S210. Wiper off [Wingdings font/0xE0] onboard device is not a prescribed operating state corresponding to the weather. Taking image-210 to determine if the wiper need to be activated).
At the time of filling, it would have been obvious to one of the ordinary skilled in the art to determine the rain state of a vehicle environment to activate the wiper automatically for user convenience.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD K TALUKDER/            Primary Examiner, Art Unit 2648